Citation Nr: 0409721	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  95-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis media.

2.  Entitlement to an increased rating for sinusitis, currently 
rated 10 percent disabling.

3.  Entitlement to an increased rating for anxiety disorder and 
major depression, currently rated 50 percent disabling.

4.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service from 
December 1942 to October 1944.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In April 1995, the representative submitted medical records dating 
from 1979, "requesting that they be reviewed for a possible 
entitlement to an earlier effective date relative to his service 
connected neuropsychiatric condition and sinus condition."  
Notably, the veteran was awarded service connection for these two 
disorders prior to 1979, and it is not clear whether or not the 
representative is claiming entitlement to an effective date for an 
increased rating.  Hence, this matter is referred to the RO for 
clarification and any other necessary action.                         

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below, VA will notify you of the further action that is required 
on your part.

On appeal the veteran has raised the issues of entitlement to 
service connection for hearing loss and vertigo secondary to 
sinusitis, and entitlement to service connection for a sleep 
disorder secondary to an anxiety disorder.  These issues, however, 
are not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate action. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  VA has since promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

In this case, the Board finds that VA's April 2001 letter to the 
appellant failed to notify the veteran that he needed to provide 
any evidence in his possession that pertains to his claim, as 
required by the notice provisions of 38 U.S.C.A. § 5103(a).  The 
Board also finds that there are no documents that notify the 
veteran what specific evidence is needed to substantiate his 
claims, and no document addressed which specific evidence the 
Secretary would seek to obtain and which specific evidence the 
claimant was obligated to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

There is no question that VCAA compliance is a necessary part of 
the claims process, particularly in light of 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159 (requiring notice and development under 
the VCAA prior to initial RO review).  Based on the foregoing, 
notice must be provided, as outlined above, and appropriate 
development undertaken.  Furthermore, addressing whether the 
veteran has been prejudiced by VA's failure to follow the sequence 
of events outlined in these laws is required.

Further, the Board notes that the rating criteria for evaluating 
otitis media have changed during the pendency of this appeal.  
Under the old criteria, suppurative otitis media was rated 10 
percent disabling during the continuance of the suppurative 
process, and was to be combined with ratings for loss of hearing.  
38 U.S.C.A. § 4.87a, Diagnostic Code 6200 (1998).  

Under the new rating criteria, chronic suppurative otitis media is 
rated 10 percent during suppuration, or with aural polyps; hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull are to be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).  

The record indicates that at times, the veteran has had complaints 
of tinnitus, dizziness, and balance problems.  The record also 
indicates that he has hearing loss.  The RO has not notified the 
claimant of all the changes in the criteria for rating otitis 
media, and has not determined if any of the above noted symptoms 
are complications of the otitis media.  This should be 
accomplished.  

In addition, in a June 2002 statement, the veteran indicated that 
his psychiatric and sinus conditions had worsened.  Further, VA 
mental health examinations conducted in June 1996 and July 1998 
were conducted by examiners who did not have access to the claims 
file.  Prior VA examination and Vocational Rehabilitation 
evaluation (which appear to have had the claims file for review) 
indicated that the claimant's psychiatric disability was more 
severe than the 1996 and 1998 mental health examinations, which 
did not have the benefit of having the claims file for review.  
Accordingly, the Board finds that additional VA examinations are 
warranted.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following development:

1.  The RO must ensure that all action necessary under the VCAA 
concerning the duty to notify and assist the appellant is 
accomplished.  This includes notification of the law, as well as 
compliance with the notice requirements as to what specific 
evidence VA will secure and what specific evidence the claimant 
must personally submit to substantiate the claim.  If further 
development is necessary to comply with the applicable law and 
regulations, all such development must be accomplished.  The RO 
must provide adequate reasons and bases for its determination, to 
include any determination that the provisions of the VCAA have 
been fulfilled without prejudice to the appellant.  See, e.g., the 
chronological duties set forth at 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

2.  The RO should take the appropriate steps to obtain and 
associate with the claims file all pertinent medical records, to 
include all VA treatment records from September 2001 to the 
present.  If any additional providers are identified, records from 
the identified providers should be obtained.  If, after making 
reasonable efforts, the RO cannot locate such records, the RO must 
specifically indicate all attempts that were made to locate the 
records, and indicate that any further attempts to locate or 
obtain any records would be futile.  The RO must then notify the 
claimant of the following (a) the specific records that it is 
unable to obtain; (b) briefly explain the efforts it has made to 
obtain that evidence; and (c) describe any further action it will 
take with respect to the claim.  The claimant must then be given 
an opportunity to respond. 

3.  The RO should schedule the veteran for a VA audiologic 
examination to determine the current severity of any hearing loss.  
The claims files must be provided to the examiner for his/her 
review.  The examiner is advised that all necessary special 
testing must be accomplished.

4.  The RO should schedule the veteran for a VA ear, nose and 
throat examination.  The claims files must be provided to the 
examiner for his/her review.  The examiner is advised that all 
necessary special testing must be accomplished.  The examiner 
should then indicate all symptoms associated with the veteran's 
otitis media (e.g., tinnitus, labyrinthitis, hearing loss, etc.) 
and the severity of the condition(s).  The examiner must also 
evaluate the veteran's sinus condition and indicate all symptoms 
and the severity of the symptoms associated with the sinus 
condition.  The examiner is asked to also render an opinion as to 
the degree of social and industrial impairment caused by the sinus 
and otitis media (and any associated conditions).  The examiner 
must provide a clear explanation for each finding and opinion 
expressed.

5.  The RO should schedule the veteran for a VA psychiatric 
examination.  The claims files must be provided to the examiner 
for his/her review.  
The examiner is advised that all necessary special testing, such 
as psychological testing should be accomplished.  The examiner 
should indicate all symptoms associated with the veteran's anxiety 
and major depressive disorder and the severity of the condition.  
The examiner is to render an opinion addressing the degree of 
social and industrial impairment caused by the veteran's 
psychiatric disorder.  The examiner should specifically address 
whether the veteran's service-connected disorders render him 
unemployable.  The examiner must provide a clear explanation for 
each finding and opinion expressed.

6.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for any ordered examination, documentation should 
be obtained which shows that notice scheduling the examination was 
sent to the last known address.  It should also be indicated 
whether any notice that was sent was returned as undeliverable.  

7.  Following completion of the foregoing, the RO must review the 
claims folders and ensure that all of the foregoing development 
actions have been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action is to be 
taken.  

8.  Thereafter, following any other appropriate development, the 
RO should readjudicate the appealed issues based on all the 
evidence of record, and prepare a rating decision.  If any benefit 
sought on appeal is not granted to the veteran's satisfaction, he 
and his representative should be provided a supplemental statement 
of the case which includes a summary of any additional evidence 
submitted, applicable laws and regulations, and the reasons for 
the decision.  The appellant and his representative should then be 
afforded an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





